Title: From George Washington to Benjamin Harrison, Sr., 13 November 1782
From: Washington, George
To: Harrison, Benjamin, Sr.


                  
                     Dear Sir
                     Head Quarters Newburg 13 Novr 1782
                  
                  I have been honored with your favor of the 25 Ulto and have the pleasure to inform you that all the Prisoners taken and carried into Canada have been lately released upon what terms I do not know—about 170 mostly Women and Children may be expected here every moment by way of the Lakes about 400 more mostly Men are sent round to New York by Sea.
                  I shall immediately write to General Muhlenberg and direct him to call any Officers who may presume to place their recruiting money to their own private Credit for arrearage of Pay to a severe account but I hope no other instance will be found but the one you mention.
                  Your Excellency has been truly informed as to the discipline of the Army under my immediate Command which has arrived to a perfection that reflects the highest honor upon the Officers and Men.  I wish I could say you had been as rightly informed as to their numbers consider my dear Sir, I have with me only the Troops from New Jersey to New Hampshire inclusive and were the Regiments all compleat they would make far from a numerous Army.
                  The southern States are, I immagine by this time intirely rid of an Enemy, and I flatter my self that their exertions will not be wanting to send their quotas of Men into the Field but how is the Army to be supported if the States do not furnish the means?  with very great regard. I have the honor to be Dear Sir Your most Obedient humble Servant
                  
                     Go: Washington
                     
                  
               